Citation Nr: 0335520	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  03-12 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The appellant's military status has been verified as follows: 
Beleaguered from December 8, 1941 to April 8, 1942; missing 
April 9, 1942; prisoner of war (POW) status from April 10, 
1942 to June 28, 1942; no casualty status June 29, 1942 to 
May 6, 1945; and Regular Philippine Army service from May 7, 
1945 to March 27, 1946.  The appellant has no recognized 
guerrilla service.

In an October 1976 administrative decision, the Department of 
Veterans Affairs (VA) Compensation and Pension Service held 
that the evidence established beyond a reasonable doubt that 
the appellant had forfeited his rights to VA benefits 
pursuant to 38 U.S.C. § 3504(a) (1976) (now 38 U.S.C.A. § 
6104(a) (West 2002).  The veteran was advised of that 
decision in an October 1976 letter.

Thereafter, in April 1992, the appellant filed a formal claim 
of entitlement to non service-connected pension benefits.  In 
an October 1993 letter, the VA Regional Office (RO) in 
Manila, Philippines determined that the appellant was 
permanently barred from the receipt of VA benefits due to the 
1976 forfeiture determination.  The appellant subsequently 
perfected an appeal regarding that issue.  In a May 1999 
decision, the Board denied entitlement to revocation of 
forfeiture of rights to VA benefits under the provisions of 
38 U.S.C.A. § 6104.  

In July 2001, the Manila RO once again denied a claim of 
entitlement to VA benefits on the basis that the appellant 
was permanently barred from the receipt of VA benefits due to 
the 1976 forfeiture determination.  The appellant did not 
appeal that decision.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 determination by the Manila 
RO that the appellant had no entitlement to VA disability 
benefits because he had forfeited all rights, claims, and 
benefits under laws administered by VA.  The appellant 
subsequently disagreed with that determination.  Shortly 
thereafter, in an October 2002 letter, the RO recharacterized 
the issue as whether new and material evidence had been 
submitted to reopen a claim for revocation of forfeiture of 
all rights, claims, and benefits under laws administered by 
VA.  The appellant then perfected an appeal regarding that 
issue.  During that stage of the appeal, the RO issued a 
Statement of the Case (SOC) in December 2002.

As will be explained in greater detail below, this case is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The appellant will be notified if 
further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is also required to inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Board can find no indication that the RO 
has specifically advised the appellant of the type of 
information and evidence necessary to reopen the claim for 
revocation of forfeiture of all rights, claims, and benefits 
under laws administered by VA.  Furthermore, it also appears 
that the RO has failed to specifically notify the appellant 
of his and VA's responsibilities under the VCAA.  Thus, the 
Board concludes that a remand of this case is necessary so 
that the RO can satisfy the notification requirements of the 
VCAA.  See Quartuccio, supra.  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002) (Board must identify 
documents that satisfy VCAA requirements).

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and undertake all notification and 
development action required by the VCAA.  
In particular, the appellant should be 
provided a letter notifying him of the 
type of evidence necessary to reopen his 
claim, and of his and VA's 
responsibilities under the VCAA.  

2.  Once all notification and development 
actions required by the VCAA have been 
completed, the RO should readjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for revocation of the forfeiture of 
entitlement to VA benefits previously 
declared against the claimant.  If the 
benefit sought on appeal remains denied, 
the RO should issue an SSOC, and the 
appellant should be afforded time in 
which to respond.  The appellant's claims 
folder should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




